EXHIBIT 10.6 JOINTVENTUREAGREEMENT THIS AGREEMENT is made on 28th of February 2014 by and between the following parties: PARTY A: The Lease Holders of ML296-301 and ML278 known as Gambo Gambo, Bun Mang, Yowas Juari, Tom Marika, James Koitimara for Koitimara Liam, Kula Seonjin, and Bataki Tiving at Koranga in Wau, Morobe Province, Papua New Guinea of the one part (hereinafter referred to as Leaseholders); And PARTY B: Kibush Capital Corp., 10 Union Avenue Suite # 5,Lynbrook, New York 11563, United States of America. RECITALS: A.
